           Case 2:19-cv-01707-JCM-EJY Document 1 Filed 10/01/19 Page 1 of 5



 1   PET
     ROBERT K. PHILLIPS
 2   Nevada Bar No. 11441
 3   MICHAEL A. ARATA
     Nevada Bar No. 11902
 4   PHILLIPS, SPALLAS & ANGSTADT, LLC
     504 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 938-1510
 6   (702) 938-1511 (Fax)
 7   rphillips@psalaw.net
     marata@psalaw.net
 8
     Attorneys for Defendant
 9   Walmart Inc.
10
                                     UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12
      RITA GOODMAN, individually,                           Case No.:
13
                             Plaintiff,                     [District Court, Clark County Case No.: A-19-
14    v.                                                    799236-C, Dept No.: 4]
15    WALMART INC., a Delaware Corporation;
      DOES I-X; and ROE CORPORATIONS I-X,                   DEFENDANT WALMART INC.’S
16    inclusive,                                            PETITION FOR REMOVAL OF CIVIL
                                                            ACTION
17                          Defendants.
18                                                          [JURY DEMAND]

19

20             COMES NOW, Petitioner WALMART INC. (hereinafter “Petitioner”), by and through its

21   counsel of record, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits

22   the following memorandum in support of its Petition for Removal of Jurisdiction to Federal Court:

23                                                    I.

24             Petitioner WALMART INC. is currently the sole named Defendant in the above-captioned

25   action.

26                                                    II.

27             The above-entitled action was commenced by Plaintiff RITA GOODMAN (hereinafter

28   “Plaintiff”) on July 27, 2019 in the Eighth Judicial District, Clark County, Nevada and is currently


                                                     -1-
          Case 2:19-cv-01707-JCM-EJY Document 1 Filed 10/01/19 Page 2 of 5



 1   pending in that court. Plaintiff served her Complaint on Defendant’s registered agent on July 31, 2019.
 2   A true and correct copy of Plaintiff’s operative Complaint is attached hereto as Exhibit “A.” After
 3   Defendant filed its Answer on August 21, 2019, attached hereto as Exhibit “B,” Plaintiff filed her
 4   Request for Exemption from Arbitration on September 10, 2019, attached hereto as Exhibit “C,” stating
 5   that Plaintiff’s known medical special damages total $34,898.83 and that the value of Plaintiff’s
 6   damages likely exceeds $50,000. Other than claiming that her damages exceeded $50,000, the threshold
 7   to avoid Nevada’s mandatory arbitration program, Plaintiff did not provide any other information
 8   concerning her claimed damages.
 9          Cognizant of its right to remove to federal court and its concomitant burden to demonstrate that
10   removal is proper, Walmart’s counsel sent Plaintiff’s counsel a letter on September 12, 2019, attached
11   hereto as Exhibit “D,” acknowledging receipt of the Request for Exemption and noting that “based on
12   the [Exemption Petition] and [the] Complaint, we do not have a good faith basis to support a conclusion
13   that [Plaintiff] is seeking to recover more than $75,000 for her claimed damages in this case.” Noting
14   its right to timely seek removal of the action to federal court, the letter went on to request that Plaintiff
15   advise Walmart if she seeks to recover more than $75,000 in this case. On September 17, 2019,
16   Plaintiff’s counsel sent a response stating that Ms. Goodman intends to seek more than $75,000 in
17   damages in this case. A copy of this letter is attached hereto as Exhibit “E.”
18          Plaintiff’s September 17, 2019 response letter is the “first paper” received by Petitioner from
19   which removability may clearly be ascertained that the amount in controversy in this action exceeds
20   $75,000.00. By her counsel’s own admission, Plaintiff intends to seek damages in excess $75,000. As
21   such, the 28 U.S.C. §1446(b)’s $75,000 amount in controversy requirement is met.
22                                                       III.
23          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b) and FRCP 6(d).
24                                                       IV.
25          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
26   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
27                                                        V.
28          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this


                                                      -2-
          Case 2:19-cv-01707-JCM-EJY Document 1 Filed 10/01/19 Page 3 of 5



 1   action was commenced, a citizen of the State of Nevada.
 2                                                      VI.
 3          Petitioner is, and was, at the time this action was commenced, a Delaware corporation with its
 4   principal place of business in the State of Arkansas. As such, Petitioner is a citizen of the State of
 5   Delaware and citizen of the State of Arkansas.
 6                                                     VII.
 7          The above-entitled civil action is for damages Plaintiff allegedly incurred after she tripped and
 8   fell on the sidewalk outside Walmart Store #5070 located at 6310 W. Charleston Blvd., Las Vegas,
 9   Nevada 89146 (Clark County).
10                                                     VIII.
11          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
12   entitled action to the United States District Court, District of Nevada, together with a copy of the
13   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
14   office for the Eighth Judicial District Court in and for Clark County, Nevada.
15                                                      IX.
16          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
17   action are filed herewith.
18                                                      X.
19          This Petition is filed with the Court within thirty (30) days after Petitioner was served with
20   Plaintiff’s September 17, 2019 response letter claiming Plaintiff intends to seek damages in excess of
21   $75,000. This letter was the “first paper” that put Petitioner on notice that Plaintiff’s claimed damages
22   clearly exceed the $75,000.00 federal diversity jurisdiction threshold. Therefore, Plaintiff’s anticipated
23   damages meets 28 U.S.C. §1332(b)’s amount in controversy requirement. See 28 U.S.C. §1332(a)
24   (2015); see also Crum v. Circus Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal
25   for lack of jurisdiction, relying, in part, on estimated future medical expenses to determine that the
26   amount in controversy exceeded the jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171
27   F. 3d 295, 298 (5th Cir. 1999) (holding that it was facially apparent from plaintiff’s Complaint that
28   claims exceeded $75,000.00 where plaintiff alleged property damage, travel expenses, an emergency


                                                      -3-
          Case 2:19-cv-01707-JCM-EJY Document 1 Filed 10/01/19 Page 4 of 5



 1   ambulance trip, a six-day hospital stay, pain and suffering, humiliation and a temporary inability to do
 2   housework); see also White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was
 3   facially apparent that plaintiff’s wrongful termination exceeded $75,000.00 based on the lengthy list of
 4   compensatory and punitive damages combined with a claim for attorney fees in her Complaint).
 5          As such, it is undeniable that Plaintiff’s claims for damages and the diversity of the parties meet
 6   the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
 7                                                  PRAYER
 8          WHEREFORE, Defendant prays that the above-entitled action be removed from the Eighth
 9   Judicial District Court in and for Clark County, Nevada, to this Court.
10
            DATED this 1st day of October, 2019.
11
                                                  PHILLIPS, SPALLAS & ANGSTADT, LLC
12
                                                  /s/ Michael A. Arata
13
                                                  MICHAEL A. ARATA
14                                                Nevada Bar No. 11902
                                                  504 South Ninth Street
15                                                Las Vegas, Nevada 89101
                                                  (702) 938-1510
16

17                                                Attorneys for Defendant
                                                  Walmart Inc.
18
19

20

21

22

23

24

25

26

27

28


                                                    -4-
          Case 2:19-cv-01707-JCM-EJY Document 1 Filed 10/01/19 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 1st day of October, 2019, I served a true and correct copy of the
 3   foregoing, DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL ACTION
 4   [JURY DEMAND], as follows:
 5             By facsimile addressed to the following counsel of record, at the address listed below:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Electronic Filing/Service Notification to:
10               ATTORNEY OF RECORD                           TELEPHONE/FAX                    PARTY
      ADAM D. SMITH, ESQ.                                  Phone 702-929-2289                  Plaintiff
11    Nevada Bar No. 9690                                  Fax 702-960-4454
      CRAIG A. HENDERSON, ESQ.
12    Nevada Bar No. 010077
      ADAM SMITH LAW
13    2340 Paseo Del Prado, Suite D203
      Las Vegas, NV 89102
14
                                             /s/ Joshua J. Kephart
15
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
16

17

18
19

20

21

22

23

24

25

26

27

28


                                                   -5-
